                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


    WSOU INVESTMENTS, LLC D/B/A
    BRAZOS LICENSING AND
    DEVELOPMENT,                                        Case No. 6:21-CV-00128-ADA

                  Plaintiff,
                                                        JURY TRIAL DEMANDED
    v.

    CISCO SYSTEMS, INC.,

                  Defendant.


                               [PROPOSED] SCHEDULING ORDER

         In accordance with the Court’s Amended Order Regarding Notice of Readiness for Patent

Cases, the Case Management Conference in the above-captioned matter was deemed to have

occurred on June 30, 2021.

         Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the

following schedule will govern deadlines up to and including the trial of this matter:

           Date                                                 Event
                           Plaintiff serves preliminary infringement contentions in the form of a chart
                           setting forth where in the accused product(s) each element of the asserted
                           claim(s) are found. Plaintiff shall also identify the earliest priority date (i.e.
         06/23/2021
                           the earliest date of invention) for each asserted claim and produce: (1) all
                           documents evidencing conception and reduction to practice for each
                           claimed invention, and (2) a copy of the file history for each patent in suit. 1

         07/14/2021        Parties submit an agreed Scheduling Order.




1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions
without leave of court so long as counsel certifies that it undertook reasonable efforts to prepare its
preliminary contentions and the amendment is based on material identified after those preliminary
contentions were served, and should do so seasonably upon identifying any such material. Any amendment
to add patent claims requires leave of court so that the Court can address any scheduling issues.

                                                    1
                           Defendant serves preliminary invalidity contentions in the form of (1) a
                           chart setting forth where in the prior art references each element of the
                           asserted claim(s) are found, (2) an identification of any limitations the
                           Defendant contends are indefinite or lack written description under section
        08/18/2021         112, and (3) an identification of any claims the Defendant contends are
                           directed to ineligible subject matter under section 101. Defendant shall also
                           produce (1) all prior art referenced in the invalidity contentions and
                           (2) technical documents, including software where applicable, sufficient to
                           show the operation of the accused product(s).



        09/01/2021         Parties exchange claim terms for construction.


        09/15/2021         Parties exchange proposed claim constructions.


                           Parties disclose extrinsic evidence. The parties shall disclose any extrinsic
                           evidence, including the identity of any expert witness they may rely upon
                           with respect to claim construction or indefiniteness. With respect to any
        09/22/2021         expert identified, the parties shall identify the scope of the topics for the
                           witness’s expected testimony. 2 With respect to items of extrinsic evidence,
                           the parties shall identify each such item by production number or produce a
                           copy of any such item if not previously produced.


                           Deadline to meet and confer to narrow terms in dispute and exchange
        09/29/2021
                           revised list of terms/constructions.


                           Defendant files Opening claim construction brief, including any arguments
        10/06/2021
                           that any claim terms are not indefinite.


        10/27/2021         Plaintiff files Responsive claim construction brief.


        11/10/2021         Defendant files Reply claim construction brief.


        11/29/2021         Plaintiff files Sur-Reply claim construction brief.


2
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by
the other party.

                                                     2
         12/2/2021         Parties submit Joint Claim Construction Statement.

                           Parties submit optional technical tutorials to the Court and technical adviser
         12/06/2021        (if appointed). 3

      12/16/2021 (or as Markman Hearing at 9:00 a.m. [This is a place holder date, which may be
    ordered by the Court) adjusted as the Markman hearing approaches].

      12/17/2021 or 1
    business day after the
                           Fact Discovery opens; deadline to serve Initial Disclosures per Rule
        last Markman
                           26(a).
    hearing, whichever is
             later
      01/27/2022 or 6
     weeks after the last
                          Deadline to add parties.
     Markman hearing,
     whichever is later

                          Deadline to serve Final Infringement and Invalidity Contentions. After
      02/10/2022 or 8
                          this date, leave of Court is required for any amendment to Infringement
     weeks after the last
                          or Invalidity contentions. This deadline does not relieve the Parties of
     Markman hearing,
                          their obligation to seasonably amend if new information is identified
     whichever is later
                          after initial contentions.

      04/07/2022 or 16
                          Deadline to amend pleadings. A motion is not required unless the
     weeks after the last
                          amendment adds patents or patent claims. (Note: This includes
     Markman hearing,
                          amendments in response to a 12(c) motion.)
     whichever is later

                          Deadline for the first of two meet and confers to discuss significantly
      06/16/2022 or 26
                          narrowing the number of claims asserted and prior art references at issue.
     weeks after the last
                          Unless the parties agree to the narrowing, they are ordered to contact the
     Markman hearing,
                          Court’s Law Clerk to arrange a conference with the Court to resolve the
     whichever is later
                          disputed issues.

      07/14/2022 or 30
     weeks after the last
                          Close of Fact Discovery.
     Markman hearing,
     whichever is later




3
  The parties should contact the law clerk to request a Box link so that the party can directly upload the file
to the Court’s Box account.

                                                      3
 07/21/2022 or 31
weeks after the last
                     Deadline for Opening Expert Reports.
Markman hearing,
whichever is later

 08/18/2022 or 35
weeks after the last
                     Deadline for Rebuttal Expert Reports.
Markman hearing,
whichever is later
 09/08/2022 or 38
weeks after the last
                     Close of Expert Discovery.
Markman hearing,
whichever is later

                     Deadline for the second of two meet and confers to discuss narrowing the
 09/15/2022 or 39 number of claims asserted and prior art references at issue to triable
                     limits. To the extent it helps the parties determine these limits, the parties
weeks after the last
                     are encouraged to contact the Court’s Law Clerk for an estimate of the
Markman hearing, amount of trial time anticipated per side. The parties shall file a Joint
whichever is later Report within 5 business days regarding the results of the meet and
                     confer.

 09/22/2022 or 40 Dispositive motion deadline and Daubert motion deadline.
weeks after the last
Markman hearing, See General Issues Note #9 regarding providing copies of the briefing to
whichever is later the Court and the technical adviser (if appointed).

 10/06/2022 or 42
weeks after the last Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
Markman hearing, discovery, and deposition designations).
whichever is later
 10/20/2022 or 44
weeks after the last
                     Serve objections to pretrial disclosures/rebuttal disclosures.
Markman hearing,
whichever is later

 10/27/2022 or 45
weeks after the last
                     Serve objections to rebuttal disclosures and file motions in limine.
Markman hearing,
whichever is later




                                               4
      11/3/2022 or 46
                          File Joint Pretrial Order and Pretrial Submissions (jury instructions,
     weeks after the last
                          exhibits lists, witness lists, discovery and deposition designations); file
     Markman hearing, oppositions to motions in limine.
     whichever is later

                          File Notice of Request for Daily Transcript or Real Time Reporting. If a
                          daily transcript or real time reporting of court proceedings is requested
      11/10/2022 or 47 for trial, the party or parties making said request shall file a notice with
     weeks after the last the Court and e-mail the Court Reporter, Kristie Davis at
     Markman hearing, kmdaviscsr@yahoo.com
     whichever is later
                          Deadline to meet and confer regarding remaining objections and disputes
                          on motions in limine.

       3 business days
                           File joint notice identifying remaining objections to pretrial disclosures
     before Final Pretrial
                           and disputes on motions in limine.
         Conference


      11/28/2022 or 49
     weeks after the last
                          Final Pretrial Conference. The Court expects to set this date at the
    Markman hearing (or
                          conclusion of the Markman Hearing.
         as soon as
        practicable)


    12/19/2022 or 52 after
      the last Markman Jury Selection/Trial. The Court expects to set these dates at the
    hearing, whichever is conclusion of the Markman Hearing.
             later 4



         SIGNED this                      day of                                  , 20    .




                                                   ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE




4
  If the actual trial date materially differs from the Court’s default schedule, the Court will consider
reasonable amendments to the case schedule post-Markman that are consistent with the Court’s default
deadlines in light of the actual trial date.

                                                     5
      AGREED:


By:   /s/ Max L. Tribble, Jr.                By:     /s/ Brian Rosenthal with permission

  Max L. Tribble, Jr.                              Michael E. Jones
  Bar No. 2021395                                  SBN: 10929400
  Shawn Blackburn                                  POTTER MINTON
  Bar No. 24089989 (pro hac vice)                  110 North College, Suite 500
  Bryce Barcelo                                    Tyler, TX 75702
  Bar No. 24092081(pro hac vice)                   mikejones@potterminton.com
  sblackburn@susmangodfrey.com                     Telephone: (903) 597-8311
  mtribble@susmangodfrey.com                       Facsimile: (903) 593-0846
  bbarcelo@susmangodfrey.com
  SUSMAN GODFREY LLP                               Brian Rosenthal
  1000 Louisiana St, Suite 5100                    Katherine Dominguez
  Houston, TX 77002-5096                           Allen Kathir
  Tel: (713) 651-9366                              Admitted pro hac vice
                                                   brosenthal@gibsondunn.com
  Kalpana Srinivasan                               kdominguez@gibsondunn.com
  Bar No. 237460 (pro hac vice)                    akathir@gibsondunn.com
  ksrinivasan@susmangodfrey.com                    GIBSON, DUNN & CRUTCHER LLP
  SUSMAN GODFREY LLP                               200 Park Avenue
  1900 Avenue Of The Stars, Suite 1400             New York, NY 10166
  Los Angeles, CA 90067-6029                       Tel: (212) 351-4000
  Tel: (310) 789-3100
                                                   Ryan Iwahashi
  Danielle M. Nicholson                            Admitted pro hac vice
  Bar No. 325392 (pro hac vice)                    riwahashi@gibsondunn.com
  dnicholson@susmangodfrey.com                     GIBSON, DUNN & CRUTCHER LLP
  SUSMAN GODFREY LLP                               1881 Page Mill Road
  1201 Third Avenue, Suite 3800                    Palo Alto, CA 94304
  Seattle, WA 98101                                Tel: (650) 849-5367
  Tel: (206) 516-3880
                                                   Kenneth G. Parker
  Counsel for Plaintiff WSOU                       kparker@gibsondunn.com
  Investments, LLC d/b/a Brazos                    GIBSON, DUNN AND CRUTCHER LLP
  Licensing and Development                        3161 Michelson Drive
                                                   Irvine, CA 92612
                                                   Tel: (949)-451-4336

                                                   Counsel for Defendant Cisco Systems, Inc.




                                         6
